EXHIBIT 10.28b

LETTER AMENDMENT AND WAIVER

Dated as of May 2, 2007

To the banks, financial institutions

      and other institutional lenders

      (collectively, the “Lenders”)

      parties to the Credit Agreement

      referred to below and to Citicorp

      North America, Inc., as

      administrative agent, (the “Agent”)

      for the Lenders

Ladies and Gentlemen:

We refer to the Bridge Credit Agreement dated as of December 21, 2006 and the
Letter Amendment and Waiver dated as of January 11, 2007 (the “Credit
Agreement”) among Jabil Circuit, Inc. (the “Borrower”), the Agent and the other
parties thereto. Capitalized terms not otherwise defined in this Letter
Amendment and Waiver (this “Letter Amendment”) have the same meanings as
specified in the Credit Agreement.

1. Amendment to Credit Agreement. It is hereby agreed by you and us that the
Credit Agreement is, effective as of the date of this Letter Amendment, hereby
amended as follows:

(a) The definition of EBITDA in Section 1.01 is hereby amended in full to read
as follows:

“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) to the extent included in net income, non-cash,
non-recurring charges, (f) to the extent included in net income, non-cash,
recurring charges related to equity compensation and (g) to the extent included
in net income, loss on sale of accounts receivable pursuant to any receivables
securitization program of the Borrower or any of its Subsidiaries, in each case
determined in accordance with GAAP for such period; provided, that for purposes
of calculating EBITDA for the Borrower and its Subsidiaries (i) for any period,
the EBITDA of any Person (or assets or division of such Person) acquired by the
Borrower or any of its Subsidiaries during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period), (ii) for the period of four fiscal
quarters ended May 31, 2007, EBITDA of the Borrower and its Subsidiaries shall
be calculated giving effect to the addition of cash restructuring charges
incurred during such period in an amount not to exceed $123,000,000 and
(iii) for the period of four fiscal quarters ended August 31, 2007, EBITDA of
the Borrower and its Subsidiaries shall be calculated giving effect to the
addition of cash restructuring charges incurred during such period in an amount
not to exceed $55,000,000.

2. Waivers. (a) We hereby request that you waive, subject to the provisions
hereof, solely for the period commencing on the date hereof through the earlier
of (x) August 1, 2007 and (y) the date that is 45 days after we receive a notice
of default under the Indenture dated as of July 21, 2003 (the “Indenture”),
between the Company and The Bank of New York, as Trustee, by registered or
certified mail from the trustee or by the holders of 25% of the principal amount
of the securities outstanding thereunder (such earlier date being the “10-Q
Waiver Termination Date”), the requirements of Section 5.01(i)(i) of the Credit
Agreement.



--------------------------------------------------------------------------------

(b) We hereby request that you waive, subject to the provisions hereof, solely
for the period commencing on the date hereof through the earlier of (x) July 2,
2007 and (y) the 10-Q Waiver Termination Date (such earlier date being the “10-K
Waiver Termination Date”), the requirements of Section 5.01(i)(ii) of the Credit
Agreement.

(c) We hereby further request that you waive, subject to the provisions hereof,
solely for the period commencing on December 14, 2006 through the 10-Q Waiver
Termination Date, (i) any Default under Section 6.01(d) of the Credit Agreement
resulting from the failure of the Company to comply with Sections 7.4 (reporting
requirements) and 10.11(1) (requirement to deliver an annual compliance
certificate) of the Indenture, (ii) the requirements of Section 5.01(i)(iii) of
the Credit Agreement as they relate to the giving of notice of the matters
described herein and (iii) any Default under Section 6.01(d) of the Credit
Agreement resulting from noncompliance with the requirements of any similar
notice provisions of (x) the Bridge Credit Agreement dated as of December 21,
2006 among the Company, the lenders parties thereto and Citicorp North America,
Inc, as administrative agent, (y) the Indenture and (z) the Receivables Purchase
Agreement and the Receivables Sale Agreement, each dated as of February 25, 2004
among the Company and the other parties thereto.

(d) On the 10-Q Waiver Termination Date or the 10-K Waiver Termination Date, as
applicable, if the Company shall not have delivered the information required to
be delivered pursuant to Section 5.01(i)(i) or (ii) of the Credit Agreement in
respect of the fiscal year ended August 31, 2006 or fiscal quarters ended
November 30, 2006, February 28, 2007 and May 31, 2007 (but only if then required
to be delivered), respectively, the applicable waiver contained herein shall
terminate without any further action by the Agent and the Lenders, it shall be
an Event of Default under Section 6.01(c) or (d) of the Credit Agreement, as
applicable, and the Agent and the Lenders shall have all of the rights and
remedies afforded to them under the Credit Agreement and the Notes with respect
to any such Event of Default, as though no waiver had been granted by them
hereunder.

3. Effectiveness, Etc. This Letter Amendment shall become effective as of the
date first above written when, and only when, the Agent shall have received
counterparts of this Letter Amendment executed by the undersigned and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Letter Amendment. This Letter Amendment is
subject to the provisions of Section 9.01 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours, JABIL CIRCUIT, INC. By  

/s/ Sergio Cadvid

Title:   Treasurer Executed on May 1, 2007

Agreed as of the date first above written:

 

CITICORP NORTH AMERICA, INC., as Agent and as a Lender By  

/s/ Julio Ojea-Quintana

Title:   Vice President Executed on April 24, 2007 JPMORGAN CHASE BANK, N.A. By
 

/s/ Steven Prichett

Title:   Senior Vice President Executed on April 26, 2007 ABN AMRO BANK N.V. By
 

/s/ Thomas J. Bieke

Title:   Attorney-in-Fact By  

/s/ Stephen Kantor

Title:   Vice President Executed on April 30, 2007

 

3



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By  

/s/ Eddie Dec

Title:   Senior Vice President Executed on May 1, 2007 SUNTRUST BANK By  

/s/

Title: Managing Director Executed on April 30, 2007

 

4